DETAILED ACTION
1.	The Amendment filed 12/15/2021 has been entered. Claims 1-6, 13-17 & 20 in the application remain pending and are currently being examined. Claim 1 was amended. Claims 7-12 & 18-19 were cancelled. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 09/24/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4.	Drawing objections in the 09/24/2021 Office Action are withdrawn.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2011/0229633 A1) of claims 1-15 & 18-19 are withdrawn per cancellation of claims 7-12 & 18-19 and amendments of claim 1.

6.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Hong et al. (US 2011/0229633 A1) of claims 16-17 & 20 are withdrawn per amendments of claim 1.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
8.	Claims 1-6, 13-17 & 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, lines 6-7 & 7-8 recite “the second through hole”, however line 6 previously recites “several second through holes”, wherein it is unclear which through hole of the several second through holes is being referenced. For examination purposes, examiner is interpreting “the second through hole” as “each of the second through holes”. To correct this problem, amend lines 6-7 & 7-8 to recite “each of the second through holes”.
As regards to claim 1, lines 7 & 8 recite “the first through hole”, however lines 4-5 previously recite “several first through holes”, wherein it is unclear which through hole of the several first through holes is being referenced. For examination purposes, examiner is interpreting “the first through hole” as “each of the first through holes”. To correct this problem, amend lines 7 & 8 to recite “each of the first through holes”.
As regards to claims 16-17, lines 1 & 2-3 recite “the first through hole”, however claim 1, lines 4-5 previously recite “several first through holes”, wherein it is unclear which through hole of the several first through holes is being referenced. For examination purposes, examiner is interpreting “the first through hole” as “each of the 
As regards to claims 16-17, lines 1-2 & 3 recite “the second through hole”, however claim 1, line 6 previously recites “several second through holes”, wherein it is unclear which through hole of the several second through holes is being referenced. For examination purposes, examiner is interpreting “the second through hole” as “each of the second through holes”. To correct this problem, amend lines 1-2 & 3 to recite “each of the second through holes”.
As regards to claim 20, lines 9 & 10 recite “the first through hole”, however claim 1, lines 4-5 previously recite “several first through holes”, wherein it is unclear which through hole of the several first through holes is being referenced. For examination purposes, examiner is interpreting “the first through hole” as “each of the first through holes”. To correct this problem, amend lines 9 & 10 to recite “each of the first through holes”.
As regards to claim 20, lines 9 & 11 recite “the second through hole”, however claim 1, line 6 previously recites “several second through holes”, wherein it is unclear which through hole of the several second through holes is being referenced. For examination purposes, examiner is interpreting “the second through hole” as “each of the second through holes”. To correct this problem, amend lines 9 & 11 to recite “each of the second through holes”.
Claims 2-6, 13-17 & 20 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
9.	Claims 1-6, 13-17 & 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 106086781 A) (equivalent US 2018/0209028 A1 used for examination and citation purposes) hereinafter Li.
	As regards to claim 1, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), comprising: 
a dummy region 0113 and at least one effective evaporation region 0111, wherein the dummy region 0113 surrounds the effective evaporation region 0111 ([0056]-[0059]; fig 2D); 
the at least one effective evaporation region 0111 is provided with several first through holes K1 ([0056]-[0059]; fig 2D); and 
the dummy region 0113 is provided with several second through holes K2, each of the second through holes K2 has a same shape as each of the first through holes K1, a dimension of each of the second through holes K2 is equal to a dimension of each of the first through holes K1, and spacing between the second through holes K2 is equal to spacing between the first through holes K1 ([0056]-[0059]; fig 2D). 
As regards to claim 2, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein each of the first through holes K1 is arranged in a rectangular array (see fig 2D), each of the second through holes K2 is arranged in a rectangular array (see fig 2D), row spacing between the second through holes K2 is equal to row spacing between the first through holes K1 (see fig 2D), column spacing between the second through holes K2 is equal to column spacing between the first through holes K1 (see fig 2D), and at least 
As regards to claim 3, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein the row spacing and the column spacing between the first through holes K1 are equal (see fig 2D) ([0056]-[0059]; fig 2D). 
As regards to claim 4, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein an arbitrary shape of a plurality of the first through holes K1 of the effective evaporation region 0111 is square ([0056]-[0059]; fig 2D). 
As regards to claim 5, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein an arbitrary shape of a plurality of the first through holes K1 of the effective evaporation region 0111 is square ([0056]-[0059]; fig 2D).
As regards to claim 6, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein an arbitrary shape of a plurality of the first through holes K1 of the effective evaporation region 0111 is square ([0056]-[0059]; fig 2D).
As regards to claim 13, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein the second through holes K2 pass through two opposite surfaces (see [0059], fig 2D) of the dummy region 0113 ([0056]-[0059]; fig 2D). 
As regards to claim 14, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein the second through holes K2 pass through two opposite surfaces (see [0059], fig 2D) of the dummy region 0113 ([0056]-[0059]; fig 2D).
As regards to claim 15, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein the second through holes K2 pass through two opposite surfaces (see [0059], fig 2D) of the dummy region 0113 ([0056]-[0059]; fig 2D).

As regards to claim 17, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein each of the first through holes K1 and each of the second through holes K2 each have a round cross section (see fig 2D), and a diameter (see fig 2D) of each of the first through holes K1 is equal to a diameter (see fig 2D) of the each of the second through holes K2 ([0056]-[0059]; fig 2D).
As regards to claim 20, Li discloses a mask 011 (abs; fig 1A-2H; clm 1-9), wherein each of the first through holes K1 is arranged in an arbitrary rectangular array, each of the second through holes K2 is arranged in an arbitrary rectangular array, row spacing between the second through holes K2 is equal to row spacing between the first through holes K1, column spacing between the second through holes K2 is equal to column spacing between the first through holes K1, and at least part of the second through holes K2 are aligned with the first through holes K1; the row spacing and the column spacing between the first through holes K1 are equal, a shape of the effective evaporation region 0111 is arbitrarily square, the second through holes K2 pass through two opposite surfaces of the dummy region 0113 (see [0059], fig 2D), each of the first through holes K1 and each of the second through holes K2 each have a round cross section (see fig 2D), and a diameter (see fig 2D) of each of the first through holes K1 is 

Response to Arguments
10.	Applicant's arguments filed 12/15/2021 have been fully considered but are rendered moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717